Citation Nr: 0723872	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability and, if so, whether service connection is now 
warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder 
and, if so, whether service connection is now warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches and, if 
so, whether service connection is now warranted.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is now warranted.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Augusta, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

During a July 2006 hearing, the veteran made reference to the 
possibility that his stomach disorder and headaches are 
related to PTSD.  As the veteran's claim for PTSD is being 
remanded, and as the record does not reveal that the RO has 
addressed these issues, they are REFERRED to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  An unappealed December 1995 RO rating decision denied the 
claims for service connection for a left knee disability, a 
stomach condition, and headaches on the basis that the claims 
were not well-grounded.  

2.  Additional evidence received since December 1995 on the 
issues of service connection for a left knee disability, a 
stomach condition, and headaches does not cure the previous 
evidentiary defects at the time of the RO's 1995 decision.  

3.  An unappealed December 1995 RO rating decision denied the 
claim for service connection for PTSD on the basis that the 
veteran's service medical and personnel records did not 
confirm his claimed combat activities, and his stressors had 
not been specific enough to be verified.  

4.  Additional evidence received since December 1995 on the 
issue of service connection for PTSD raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 1995 decision denying service 
connection for a left knee disability, a stomach condition, 
headaches and PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(1995).

2.  New and material evidence has not been received since 
December 1995 to reopen the claims of entitlement to service 
connection for a left knee disability, a stomach condition 
and headaches.  38 U.S.C.A. §§ 1154, 5108 (West 2002); 38 
C.F.R. §§ 3.156 (2006).

3.  The evidence added to the record since the RO's December 
1995 rating decision denying service connection for PTSD is 
new and material; the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a left 
knee disability, a stomach condition, headaches, and PTSD.  
See e.g., November 2002 VA Form 21-4138.  The RO declined to 
reopen the claims and continued the denials issued in a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision by the New York, New York, RO in December 1995 
denied the claims for service connection for a left knee 
disability, a stomach condition, and headaches on the basis 
that they were not well-grounded.  The RO found that there 
was no evidence of in-service treatment for headaches; that 
the veteran's in-service treatment for a stomach condition 
and diarrhea were acute and transitory, as there was no 
evidence of these conditions at the time of his discharge; 
and that there was no evidence of an injury or other event to 
show that a left knee condition was incurred in or aggravated 
by service.  PTSD was denied on the basis that the veteran's 
service medical and personnel records did not confirm his 
claimed combat activities, and his stressors had not been 
specific enough to be verified.  The RO notified the veteran 
of this decision by an undated letter but he did not file a 
timely appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (1995) (a notice of disagreement (NOD) 
shall be filed with the agency of original jurisdiction (AOJ) 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).

The veteran filed a claim to reopen in November 2002, and 
this appeal ensues from the January 2004 rating decision, 
which declined to reopen the claims and continued the 
previous denials.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  


New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

I.	Whether claims for service connection for a left knee 
disability, a stomach disorder, and headaches are 
reopened 

Evidence before the RO in December 1995 included the 
veteran's service medical records.  During a pre-induction 
examination, the veteran indicated that he had swollen or 
painful joints, cramps in his legs, "trick" or locked knee, 
frequent or severe headaches, and stomach, liver or 
intestinal trouble.  See October 1966 report of medical 
history.  

The veteran was seen in September 1967 with complaint of 
swelling and pain in his left knee and history of recurrent 
injury on several occasions prior to entering service.  X-
rays of both knees revealed no abnormality; the diagnosis was 
no evidence of structural knee disease found at this time.  
See clinical record; September 1967 radiographic report.  He 
also was found to have a cyst/papule in the medial portion of 
his left knee.  See August 1967 health and clinical records.  

The veteran was also seen with abdominal pains in the right 
upper quadrant (RUQ) in November 1967.  See health record.  
Flat and upright views of the abdomen were within normal 
limits and the bowel pattern was completely normal.  See 
November 1967 radiographic report.  He was seen with a 36 day 
history of watery diarrhea four to six times per day in March 
1969.  See health record.  


During a September 1967 Officer Candidate School (OCS) 
physical examination, the examining doctor noted that the 
veteran had headaches in basic with no residual.  See report 
of medical history.  Otherwise, the service medical records 
are devoid of reference to complaint of, or treatment for, 
headaches.  

The Board notes that at the time of his separation from 
service, the veteran did not indicate that he continued to 
have the same problems he had noted during his pre-induction 
examination, and clinical evaluations of his head, face, neck 
and scalp, lower extremities, and abdomen and viscera were 
normal.  See May 1969 reports of medical history and 
examination.  

The evidence before the RO in December 1995 also included 
post-service medical records, which indicate that the veteran 
had complaints regarding his abdominal area on several 
occasions.  See March 1970, September 1970 and May 1979 
records from St. Joseph's Hospital.  An impression of 
pylorospasm was made in September 1970.  See roentgenologic 
report.  The veteran was also seen at St. Joseph's Hospital 
in October 1971 following a motorcycle accident.  In 
pertinent part, he complained of a headache after being 
thrown onto the pavement, and acknowledged that he had not 
been wearing a helmet.  The headache subsided during his 
hospital admission.  See discharge summary.  

The post-service medical evidence before the RO in December 
1995 also consisted of several VA compensation and pension 
(C&P) examinations conducted in May 1995.  During a 
miscellaneous neurological disorders examination, the veteran 
complained of chronic headaches since 1969 and denied a 
history of head trauma; the diagnosis was history of chronic 
headaches, most probably stress related.  During a stomach 
examination, he complained of chronic abdominal pain in the 
RUQ.  The diagnosis was chronic abdominal pain of unknown 
etiology, most probably stress related.  None of the post-
service medical records before the RO in December 1995 
related to the veteran's left knee, although he did complain 
of foot pain.  See VA and private treatment records.  

Evidence added to the record since the RO's 1995 decision 
consists solely of VA treatment records and the veteran's 
statements and testimony.  The veteran testified that he 
continues to have left knee pain, headaches and abdominal 
problems.  None of the medical evidence, however, relates to 
complaints involving the veteran's left knee, and while he 
has continued to complain of headaches and abdominal pain, 
the headaches and abdominal symptoms have again been 
associated with stress.  See December 2002 C&P Agent Orange 
note.  The lay and medical evidence associated with the 
claims folder since the December 1995 rating decision is new 
in the sense that it was not previously of record.  These 
records, however, are not considered material as they do not 
cure the previous evidentiary defects at the time of the RO's 
prior decision.  More specifically, the evidence does not 
establish that the veteran's complaints of headaches and 
abdominal problems are related to service, or that the 
veteran has a left knee condition that was incurred in or 
aggravated by service.  As such, the Board finds that the 
record does not contain new and material evidence to reopen 
the claims for entitlement to service connection for a left 
knee disability, stomach disorder and headaches, and that the 
claims to reopen must be denied.

II.	Whether the claim for service connection for PTSD is 
reopened 

The evidence before the RO in December 1995 consisted of the 
veteran's service medical records.  The veteran indicated 
that he had depression and excessive worry during the pre-
induction examination, but his service medical records do not 
contain reference to any psychological problems and his 
psychiatric functioning was normal at the time of his 
discharge.  See October 1966 report of medical history; May 
1969 reports of medical history and examination.  The 
evidence also included a confirmed diagnosis of PTSD, see May 
1995 VA C&P PTSD examination report, and the veteran's 
October 1995 stressor statement.  The veteran reported that 
he was initially sent to the Republic of Vietnam in August 
1967, but was sent back to Germany to complete an OCS class.  
He returned to Vietnam after the spring of 1968 and was 
temporarily assigned to the 101st Airborne Division at Camp 
Eagle.  The veteran contended that many attempted breaches of 
his unit's position started the stress; he also asserted that 
his PTSD was the result of seeing dead people (both non-
Vietnamese and Vietnamese), half faces, missing limbs, 
unidentifiable body pieces, the stench of burned and decaying 
flesh, filth, and maggots.  See VA Form 21-4138.  The RO 
found that the stressors described by the veteran were not 
specific enough to be acceptable for verification.  


Evidence added to the record since the RO's 1995 decision 
includes more detailed stressor accounts as found in his 
written statements and testimony.  In response to the RO's 
continued finding that he did not participate in combat, the 
veteran contends that while he might not have received a 
combat citation, he did take part in combat operations.  He 
reports arriving in Cam Ranh Bay, Vietnam while it was under 
attack in August 1968, and indicates that he was assigned to 
the 2nd Battalion of the 321st Artillery, which was attached 
to the 3rd Brigade of the 82nd Airborne Division.  The veteran 
reports that his unit came under fire by mortar at the LZ 
Birmingham in September 1968.  After one fire-fight, they 
were told there had been 65 killed in action (KIA's).  The 
following day, they were sent out to confirm the KIAs and put 
them into body bags.  The veteran also described an event 
during which their Chinook took fire and the unit was engaged 
in a short fire fight, during which he thinks his unit was 
exchanging fire with its own troops.  See July 2005 VA Form 
21-4138; July 2006 hearing transcript.  

This evidence is considered new, as it was not of record when 
the RO issued its December 1995 rating decision.  It also 
raises a reasonable possibility of substantiating the claim 
as it provides a more detailed account of the veteran's 
stressors.  Therefore, it is also considered material.  
Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for PTSD is reopened for review on the merits.  For the 
reasons discussed below, however, additional development of 
the evidence is needed to decide the reopened claim.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for PTSD has been 
reopened, any defect in the notice as required by Kent would 
be harmless.  

As for the unopened claims for service connection for a left 
knee disability, a stomach disorder, and headaches, prior to 
the issuance of the rating decision that is the subject of 
this appeal, the veteran was advised of the evidence needed 
to substantiate his claims for service connection (to include 
the need to submit new and material evidence in order for his 
previously denied claims to be reconsidered); that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claims.  See May 2003 letter.  He was 
later informed of the need to provide any evidence or 
information he might have pertaining to his claims in a May 
2005 statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent, 
20 Vet. App. at 10 (2006).  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice in proceeding with the issuance of a final 
decision, however, as the claims for service connection for a 
left knee disability, a stomach disorder, and headaches are 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as his service, VA and private medical records have been 
associated with the claims folder.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen 
appellant's claim for service connection for a left knee 
disability.  The appeal is denied.

New and material evidence has not been received to reopen 
appellant's claim for service connection for a stomach 
disorder.  The appeal is denied.

New and material evidence has not been received to reopen 
appellant's claim for service connection for headaches.  The 
appeal is denied.

The claim for service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for service connection 
for PTSD.  Such development would ensure that his due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

As noted above, the veteran's claim for service connection 
for PTSD was originally denied on the basis that although he 
had been diagnosed with PTSD, his service medical and 
personnel records did not confirm his claimed combat 
activities, and his stressors had not been specific enough 
for verification.  The RO declined to reopen his claim on the 
basis that no new and material evidence had been submitted 
showing that PTSD was related to military service.  See 
December 1995 and January 2004 rating decisions.  Subsequent 
to the issuance of these rating decisions, the veteran 
described several stressors both in a handwritten statement 
and during a personal hearing.  

The traumatic events as described by the veteran (and as 
discussed in more detail above) include his arrival in Cam 
Ranh Bay, Vietnam while it was under attack in August 1968; 
his unit (2nd Battalion of the 321st Artillery, attached to 
the 3rd Brigade of the 82nd Airborne Division) coming under 
fire by mortar at the LZ Birmingham in September 1968; having 
to put KIAs in body bags after one fire-fight; and his unit 
engaging in a fire fight during which fire might have been 
exchanged with its own troops.  See July 2005 VA Form 21-
4138; July 2006 hearing transcript.  The veteran also 
provided copied portions of "Vietnam Order of Battle," 
which provides information on combat units, to include the 2d 
Battalion, 321st Artillery.  

Although the veteran has provided more detailed information 
regarding his claimed stressors, the RO has not fulfilled the 
duty to assist by requesting verification of the claimed 
stressors from appropriate sources.  This effort is 
particularly important given the diagnoses of PTSD rendered 
without corroboration of the alleged PTSD stressors and the 
fact that the veteran did not receive a combat citation 
designating his participation in combat.  See 38 C.F.R. 
§ 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Albany VA Medical Center 
since December 2002.  

2.  Obtain verification from appropriate 
sources of the veteran's claimed 
stressors as described in his July 2005 
VA Form 21-4138 and during his July 2006 
hearing.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  
If a stressor cannot be verified due to 
insufficient information, document that 
fact in the record.  

3.  If any of the claimed stressors are 
verified, provide the veteran an 
examination to determine: (a) whether his 
psychiatric symptoms meet the criteria 
for a diagnosis of PTSD, and (b) if so, 
whether any verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner and the report of 
the examination should include a complete 
rationale for all opinions expressed. 

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


